Case 2:03-cv-00786-PKC-AYS Document 213 Filed 11/12/18 Page 1 of 3 PageID #: 2255
     LAURA CURRAN                                                          JARED A. KASSCHAU
     County Executive                                                         County Attorney




                                       COUNTY OF NASSAU
                                OFFICE OF THE COUNTY ATTORNEY


                                         November 12, 2018

   Via ECF

   Hon. Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                  Re:     Maloney v. Singas
                          CV-03-0786 (PKC) (AYS)

   Dear Judge Chen:

          This office represents Nassau County District Attorney Madeline Singas, the
   defendant in the above-referenced action. The within is submitted pursuant to the Court’s
   Memorandum & Order dated October 1, 2018 (DE 210) (the “10/1/18 Order”) to answer the
   question in the affirmative that Defendant has met her burden of proof.

          “In Heller, the Supreme Court held that “the Second Amendment protects only those
   weapons in common use by its citizens for lawful purposes like self-defense.” People v.
   Buchholz, 53 Misc. 3d 563, 566, 39 N.Y.S.3d 684, 686 (N.Y.Crim.Ct. 2016) (quoting New
   York State Rifle and Pistol Assn., Inc. v. Cuomo, 804 F.3d 242, 254 (2d Cir.2015)).

          Notwithstanding the clear language of New York States Rifle & Pistol Ass’n, Inc. v.
   Cuomo, 804, F.3d 242, 257 n.73 (2d Cir. 2015) (“NYSRPA”) which the Court quoted in its July
   23 2017 Order (“in keeping with the Second Circuit’s reading of [District of Columbia v. Heller,
   554 U.S. 570 (2008)], a presumption in favor of Second Amendment protection applies, and the
   government, i.e., Nassau County has the burden of producing evidence that nunchakus are not ‘in
   common use’ or not ‘typically possessed by law-abiding citizens for lawful purposes”), the
   10/1/18 Order amended the legal analysis to eliminate any need to deal with commonality.

            After exploring the law on Second Amendment, which the Court pointed out is mainly
   outside of the Second Circuit and much of which is “opaque and contradictory” (Id.), the Court
   interprets that “common use” is no longer part of the equation, notwithstanding its use in Heller,
   NYSRPA, and their progeny. The newest standard sets forth that “the only relevant inquiry is
   whether the weapon at issue is typically possessed for a lawful purpose” (10/1/18 Order, DE 210
   at p.2).

          Thus, following a Bench Trial in which both parties relied upon a burden of proof which
   the Court pointed out was mistaken, and submission of supplemental trial briefs which the Court
                        ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                                516-571-3056, FAX 516-571-6684, 6604
                                    WRITER’S DIRECT LINE: 516-571-3014
Case 2:03-cv-00786-PKC-AYS Document 213 Filed 11/12/18 Page 2 of 3 PageID #: 2256



   generously permitted after correcting the parties as to the appropriate burden of proof in
   accordance with NYSRPA, the Court has now iterated a refined standard of proof and invited the
   parties to submit letters addressing whether Defendant has met the refined standard “that
   nunchakus are ‘not typically possessed by law-abiding citizens for lawful purposes’” in the prior
   submissions (10/1/18 Order, DE 210 at p. 5). Notably, the Defendant was not given an
   opportunity to submit a brief in accordance with the Court’s revised standard of proof but, rather,
   given a limited opportunity to opine whether the evidence previously submitted has met the
   newly-defined legal standard.

           Defendant respectfully contends that the newly-refined standard – that “Defendant must
   show that the ‘typical possession’ of nunchakus is for an unlawful purpose” (10/1/18 Order, DE
   210 at p. 5) -- places Defendant in an untenable position because there is no question that
   nunchaku are martial arts weapons. Since in the abstract there is no legal prohibition against
   practicing martial arts, by the Court’s refined legal standard, it may appear (though Defendant
   does not concede) that nunchaku would be entitled to Second Amendment protection. But that is
   an over-simplified approach to Second Amendment jurisprudence. Using that same analysis, any
   object typically possessed for a lawful purpose would be constitutionally protected. Examples
   may include a spring-gun which would automatically shoot an intruder when a door or window
   opens, since the legitimate intent is home protection; or possessing mace, defense-spray or a stun
   gun for self-defense.

            Obviously, spring-guns and carrying/using mace or stun guns are not constitutionally-
   protected activities. Hence, Defendant’s contention that the specific use, or intended use, of the
   item be examined. More particularly, the distinction between nunchaku as a martial arts training
   device, and nunchaku as a weapon. There is no evidence demonstrating that nunchaku is
   possessed as a weapon of offense or defense.1 Rather, other than Plaintiff’s self-serving
   testimony, the only use of nunchaku presented at trial was for purposes agility or fun (twirling).
   Plaintiff’s witness Pelletieri acknowledged that nunchaku is not useful for defensive purposes.
   Both of those purposes – agility and twirling – can be accomplished with other instruments, even
   the “toy” nunchaku.

            Plaintiff seeks a declaration that simple, in-home possession of nunchaku is protected
   under the Second Amendment. Are nunchakus typically possessed for the lawful purpose of self-
   defense/home defense? No. And, Plaintiff’s witnesses Pelletieri and Orcutt said as much. Are
   nunchakus typically possessed for the lawful purpose of martial arts training in one’s home?
   There is no evidence of nunchakus are typically possessed for at-home martial arts training. It is
   respectfully submitted that the Defendant has proved as much. Should the Court expand the
   inquiry beyond “in-home possession”? Defendants respectfully submit that that would exceed the
   relief requested by the Plaintiff.

           On the question of the appropriate level of constitutional scrutiny, Defendant respectfully
   suggests that the Second Circuit analyzed the Legislative history and intent of Penal Law 265.01
   as it pertains to nunchaku and determined that a rational basis exists for Penal Law 265.01 See
   554 F.3d 56 (2d Cir. 2009). Though vacated by the Supreme Court and remanded, the
   Circuit’s analysis should ear precedential value.


   1
     The testimony of Sgt. Kevin Orcutt as to the use of nunchaku by police officers is irrelevant to the analysis in
   this case because PL 265.01 does not prohibit possession of nunchaku by law enforcement officers. Also, by
   definition the term “law-abiding citizens” excludes members of law enforcement or the military.

                                                         2
Case 2:03-cv-00786-PKC-AYS Document 213 Filed 11/12/18 Page 3 of 3 PageID #: 2257



           By reason of the foregoing, Defendant submits that she has met the burden of proof in
   this action.

                                                              Respectfully submitted,

                                                              Liora M. Ben-Sorek
                                                              Liora M. Ben-Sorek
                                                              Deputy County Attorney

   cc:    James M. Maloney, Esq. (Via ECF)




                                               3
